REGISTRATION RIGHTS AGREEMENT

        This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and
entered into as of the 26th day of July, 2004 by and among Findex.com, Inc., a
corporation organized and existing under the laws of the State of Nevada
(“Findex” or the “Company”), and Barron Partners, LP, a limited partnership
organized under the laws of the State of Delaware_(the “Investor”)


PRELIMINARY STATEMENT

        WHEREAS, pursuant to a certain Stock Purchase Agreement of even date
herewith by and between the Company and the Investor (the “Stock Purchase
Agreement”), as part of the consideration, the Investor shall receive shares of
the Common Stock of the Company; and

        WHEREAS, the ability of the Investor to sell its shares of Common Stock
is subject to certain restrictions under the 1933 Act; and

        WHEREAS, as a condition to the Stock Purchase Agreement, the Company has
agreed to provide the Investor with a means to sell its shares of Common Stock
in the future.

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements, and subject to the terms and conditions herein
contained, the parties hereto hereby agree as follows:


ARTICLE I
INCORPORATION BY REFERENCE, SUPERSEDER, DEFINITIONS

1.1 Incorporation by Reference. The foregoing recitals, Schedule A and the
Exhibits attached hereto and referred to herein, are hereby acknowledged to be
true and accurate, and are incorporated herein by this reference.

1.2 Superseder. This Agreement, to the extent that it is inconsistent with any
other instrument or understanding among the parties governing the affairs of the
Company, shall supersede such instrument or understanding to the fullest extent
permitted by law. A copy of this Agreement shall be filed at the Company’s
principal office.

1.3 Definitions. Unless otherwise defined herein, capitalized terms contained
herein shall have the meaning specifically set forth in the Stock Purchase
Agreement.

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 1 OF 13




ARTICLE II

REGISTRATION OBLIGATIONS

2.1 “Registrable Shares” means, collectively, the Purchase Shares, any Warrant
Shares duly issued to the Investor pursuant to Warrant A and Warrant B, and any
shares issued pursuant to the exercise of any preemptive rights under Section
6.10 of the Stock Purchase Agreement. As to any particular Registrable Shares,
such securities will cease to be Registrable Shares upon the earlier of the
point, if at all, at which (a) they have been effectively registered under the
1933 Act and disposed of in accordance with the registration statement covering
them, (b) they are or may be freely traded without registration pursuant to Rule
144 under the 1933 Act (or any similar provisions that are then in effect), or
(c) they have been otherwise transferred and new certificates for them not
bearing a restrictive legend have been issued by the Company and the Company
shall not have outstanding “stop transfer” instructions against them.

2.2 Initial Registration Obligation. Subject to the reasonable cooperation of
the Investor, the Company shall (i) at its own expense, prepare and file with
the SEC within sixty (60) days following the date hereof a registration
statement (the “Initial Registration Statement”) covering, among other shares
potentially, the resale of the Purchase Shares, and (ii) expeditiously apply its
diligent good faith efforts thereafter to cause the Initial Registration
Statement to be declared effective by the SEC as soon as practicable, but in no
event later than one hundred and fifty (150) days from the date of filing.

2.3     Subsequent Registration Obligations.

        2.3.1 Subsequent Registration Statement. Subject to the reasonable
cooperation of the Investor, within thirty (30) days following the date upon
which it duly obtains the requisite authorization from its shareholders to
increase its authorized number of common shares to an amount sufficient to
enable it to lawfully issue and deliver the Warrant Shares, the Company shall at
its own expense, either, at its option, (i) prepare and file with the SEC a
subsequent registration statement (a “Subsequent Registration Statement”)
covering the resale, among other shares potentially, of the Warrant Shares, (ii)
amend the Initial Registration Statement as necessary so as to cover the Warrant
Shares, or (iii) if the Initial Registration Stement can not be amended to cover
all of the Warrant Shares, amend the Initial Registration Statement as necessary
so as to cover as many Warrant Shares as practicable and prepare and file a
Subsequent Registration Statement covering the resale, among other shares
potentially, of the remaining Warrant Shares. To the extent that a Subsequent
Registration Statement is filed pursuant to the foregoing, the Company shall
expeditiously apply its diligent good faith efforts thereafter to cause such
Subsequent Registration Statement to be declared effective by the SEC as soon as
practicable, but in no event later than one hundred and fifty (150) days from
the date of filing. To the extent that any of the Purchase Shares were not
covered by the Initial Registration Statement for any reason, the Subsequent
Registration Statement shall also cover the resale of any such unregistered
Purchase Shares. To the extent that any of the Registrable Securities shall fail
for any reason to have been included in either the Initial Registration
Statement or the Subsequent Registration Statement, the Company shall be
obligated to use its diligent good faith efforts to cause such Registrable
Securities to be registered as soon as practicable.

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 2 OF 13

    2.3.2         Incidental Registration Obligations.

    2.3.2.1              Generally. Provided that any Registrable Securities
have not been registered at any time after the date hereof but before the second
anniversary of the date hereof, and the Company proposes to register any of its
securities under the 1933 Act (other than by a registration in connection with
an acquisition in a manner which would not permit registration of Registrable
Securities for sale to the public, on Form S-8, or any successor form thereto,
on Form S-4, or any successor form thereto and other than pursuant to Section
2), on an underwritten basis (either best-efforts or firm-commitment), then, and
in each such event, the Company will give prompt written notice to the Investor
of its intention to do so and the Investor’s rights under this Section 2.3.2.1.
Upon the written request of the Investor made within ten (10) days after the
receipt of any such notice (which request shall specify the Registrable
Securities intended to be disposed of by the Investor and the intended method of
disposition thereof), the Company will, subject to the terms of this Agreement,
use its commercially reasonable best efforts to effect the registration under
the 1933 Act of the Registrable Securities, to the extent requisite to permit
the disposition (in accordance with the intended methods thereof as aforesaid)
of such Registrable Securities so to be registered, by inclusion of such
Registrable Securities in the registration statement which covers the securities
which the Company proposes to register, provided that if, at any time after
written notice of its intention to register any securities and prior to the
effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason either not to register
or to delay registration of such securities, the Company may, at its election,
give written notice of such determination to the Investor and, thereupon, (i) in
the case of a determination not to register, shall be relieved of this
obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay the registration expenses in
connection therewith), without prejudice, however, to any other the rights of
the Investor hereunder, and (ii) in the case of a determination to delay
registering, shall be permitted to delay registering any Registrable Securities,
for the same period as the delay in registering such other securities. No
registration effected under this Section 2.3.2.1 shall relieve the Company of
its obligation to effect any registration upon request under Sections 2.2 or
2.3.1. The Company will pay all registration expenses in connection with each
registration of Registrable Securities requested pursuant to this Section
2.3.2.1.


    2.3.2.2               Incidental Underwritten Offerings. If the Company at
any time proposes to register any of its securities under the 1933 Act as
contemplated by Section 2.3.2.1 and such securities are to be distributed by or
through one or more underwriters, the Company will, if requested by the Investor
as provided in Section 2.3.2.1 and subject to the provisions of Section 2.3.2.3,
use its commercially reasonable best efforts to arrange for such underwriters to
include all the Registrable Securities to be offered and sold by the Investor
among the securities to be distributed by such underwriters.


REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 3 OF 13



    2.3.2.3        Priority In Incidental Registrations. If the managing
underwriter in any underwritten offering contemplated by Section 2.3.2.1 shall
inform the Company of its belief that the number of securities requested to be
included in such registration exceeds the number which can be sold in such
offering, then the Company will include in such registration, to the extent of
the number which the Company is so advised can be sold in such offering, (i)
first securities proposed by the Company to be sold for its own account, and
(ii) second Registrable Securities and (iii) securities of other selling
security holders requested to be included in such registration.


    2.3.2.4        Certain Requirements For Participation In Underwritten
Offerings. The Investor shall not be permitted to participate in any
underwritten offering under Section 2.3.2.2 unless the Investor (i) agrees to
sell such it’s securities on the basis provided in any applicable underwriting
arrangements and (ii) completes and executes all questionnaires, indemnities,
underwriting agreements and other documents (other than powers of attorney)
required under the terms of such underwriting arrangements; provided, however,
that no underwriting agreement (or other agreement in connection with such
offering) shall require the Investor to make a representation or warranty to or
agreements with the Company or the underwriters other than representations and
warranties contained in a writing furnished by the Investor expressly for use in
the related registration statement or representations, warranties or agreements
regarding the Investor, the Investor’s Registrable Securities and the Investor’s
intended method of distribution and any other representation required by law.


2.4 Registration Related Covenants of the Company. In connection with each
registration statement filed pursuant to its registration obligations under
Sections 2.2 and 2.3 above, the Company shall do the following:

    (i)        prepare and file with the SEC such amendments and supplements
thereto as may be necessary to keep such registration statement effective and to
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities covered thereby until the earlier to occur of (i) the
date thirty six (36) months following the date of this Agreement (subject to the
right of the Company to suspend the effectiveness thereof for not more than ten
(10) consecutive trading days or an aggregate of thirty (30) trading days during
each year), or (ii) such time as all of the securities which are the subject of
such registration statement cease to be Registrable Securities;

    (ii)        furnish to the Investor such number of conformed copies of such
registration statement, together with any amendment and/or supplement thereto
(in each case including all exhibits), such number of copies of the prospectus
contained in such registration statement (including each preliminary prospectus
and any summary prospectus) and any other prospectus filed under Rule 424 under
the 1933 Act, and such other documents as the Investor may reasonably request in
order to facilitate the lawful public resale or other disposition of such
Registrable Securities;

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 4 OF 13



    (iii)        use its diligent good faith efforts to register or otherwise
qualify all Registrable Securities covered by such registration statement under
such other securities laws and blue sky laws as the Investor shall reasonably
request, to keep such registrations or qualifications in effect for so long as
such registration statement remains in effect, and take any other action which
may be reasonably necessary to enable the Investor to consummate the resale or
other disposition of such Registrable Securities; provided, however, that in no
such event shall the Company be required hereunder to qualify generally to do
business as a foreign corporation in any jurisdiction wherein it would not but
for the requirements of this subdivision (iii) be obligated to be so qualified
or to consent to general service of process in any such jurisdiction;

    (iv)        furnish to the Investor a signed counterpart, addressed to the
Investor, and the underwriters, if any, of an opinion of counsel for the
Company, dated the effective date of such registration statement (or, if such
registration includes an underwritten public offering, an opinion dated the date
of the closing under the underwriting agreement), reasonably satisfactory in
form and substance to the Investor) stating that the prospectus and any
prospectus supplement forming a part of the Registration Statement does not
contain any untrue statement of a material fact or omit a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading;

    (v)        notify the Investor promptly:

    (A)               when any such registration statement, the prospectus or
any prospectus supplement related thereto or post-effective amendment thereto
has been filed, and, with respect to such registration statement or any
post-effective amendment thereto, when the same has been declared effective;


    (B)               of any request by the SEC for amendments or supplements to
the registration statement or the prospectus or for additional information;


    (C)               of the issuance by the SEC of any stop-order suspending
the effectiveness of any such registration statement or the initiation of any
proceedings by any Person for that purpose of which the Company has knowledge;
and


    (D)               of the receipt by the Company of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the securities or blue sky laws of any jurisdiction or the initiation
or threat of any proceeding for such purpose;


    (E)               any time a prospectus relating to such registration
statement is required to be delivered under the 1933 Act to prospective
purchasers, upon discovery that, or upon the happening of any event as a result
of which, the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material facts required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing;


    (v)        upon request of the Investor, promptly furnish to the Investor
such number of copies as may be reasonable of a supplement to, or an amendment
of, the prospectus, as may be necessary so that, as thereafter delivered to the
prospective purchasers of such securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing;

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 5 OF 13



    (vi)        use its diligent good faith efforts to obtain the withdrawal of
any order suspending the effectiveness of such registration statement as soon as
practicable;

    (vii)        otherwise use its commercially reasonable best efforts to
comply with all applicable rules and regulations of the SEC, and make available
to its securities holders, as soon as reasonably practicable, an earnings
statement covering the period of at least twelve (12) months, but not more than
eighteen (18) months, beginning with the first full calendar month after the
effective date of such registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder;
and

    (viii)        enter into such agreements as may be reasonably required by
underwriters for the Investor and take such other actions as the Investor shall
reasonably request in writing (at the expense of the Investors) in order to
expedite or facilitate the disposition of such Registrable Securities; and

    (ix)        otherwise use its diligent good faith efforts to comply with all
applicable rules and regulations of the SEC in connection with the foregoing.

2.5 Registration Statement Form and Plan of Distribution. Registrations under
Section 2.2 and Section 2.3 shall be on Form SB-2 or such other appropriate
registration form of the SEC as shall permit the disposition of such Registrable
Shares in accordance with the intended method or methods of disposition
specified in the applicable registration statement; provided, however, that such
intended method of disposition shall not include an underwritten offering of
such Registrable Shares. The Company hereby agrees that the Initial Registration
Statement and the Subsequent Registration Statement shall include a plan of
distribution section relating to any Registrable Shares reasonably acceptable to
the Investor; provided, however, that any such plan of distribution section
shall not be required to provide for the disposition of the Registrable Shares
through an underwritten offering.

2.6 Liquidated Damages. To the extent that, (i) after sixty (60) days from the
Closing Date, the Initial Registration Statement has not been filed with the
SEC, (ii) after thirty (30) days following the date upon which the Company duly
obtains the requisite authorization from its shareholders to increase its
authorized number of common shares to an amount sufficient to enable it to
lawfully issue and deliver the Warrant Shares, the Subsequent Registration
Statement has not been filed with the SEC, (iii) after one hundred and eighty
(180) days following the Closing Date, the Initial Registration Statement has
not been declared effective by the SEC, or (iv) after two hundred and forty
(240) days following the Closing Date, the Subsequent Registration Statement has
not been declared effective by the SEC, then, and in such event, the Company
shall be liable to the Investor in a daily pro-rated amount equal to thirty-six
percent (36%) of the Purchase Price per annum thereafter until such registration
statement is either so filed or declared effective, as the case may be;
provided, however, that the Investor reasonably and promptly cooperates with all
reasonable requests by the Company in relation to the preparation and
prosecution of such registration statement. The Company acknowledges that the
liquidated damages provided for herein constitute a reasonable estimate of the
damages that would be incurred by the Investor in the event of the Company’s
failure to fulfill the obligations specifically set forth above.

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 6 OF 13




ARTICLE III

COMPANY COVENANTS RELATING TO RULE 144 ELIGIBILITY

The Company covenants that it shall timely file the reports required to be filed
by it under the 1934 Act (including but not limited to Sections 13 and 15(d)
thereof referred to in subparagraph (c) of Rule 144 adopted by the SEC under the
1933 Act) and the rules and regulations adopted by the SEC thereunder (or, if
the Company is not required to file such reports, will, upon the request of the
Investor, make publicly available other information to the extent required from
time to time) to enable such holder to sell the Registrable Securities without
registration under the 1933 Act within the limitation of the exemptions provided
by (a) Rule 144 under the 1933 Act, as such Rule may be amended from time to
time, or (b) any similar rule or regulation hereafter adopted by the SEC if Rule
144 is repealed. From time to time upon the request of the Investor, the Company
will deliver to the Investor a written statement as to whether it has complied
with the requirements of this provision.


ARTICLE IV


INVESTOR COVENANTS RELATING TO SECURITIES COMPLIANCE

The Investor covenants that it shall, upon receipt of any notice from the
Company of the occurrence of any event of the kind described in subdivision
(iv)(E) of Section 2.4 hereof, immediately discontinue any actions on its part,
directly or indirectly, relating to any pending or contemplated disposition of
Registrable Securities pursuant to a registration statement filed pursuant to
Sections 2.2 or 2.3 hereof relating to such Registrable Securities until such
time as the Investor receives from the Company copies of the supplemented or
amended prospectus contemplated by subdivision (v) of Section 2.4 hereof and, if
so directed by the Company, deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies, then in the Investor’s possession
of the prospectus relating to such Registrable Securities current at the time of
receipt of such notice.


ARTICLE V


INDEMNIFICATION & CONTRIBUTION

5.1 Indemnification by the Company. In connection with any registration of
Registrable Securities hereunder, the Company will, and hereby does agree to
indemnify and hold harmless the Investor, its general partner and the principals
thereof, against and in respect of any losses, claims, damages, liabilities or
expenses, including interest, penalties and reasonable attorney’s fees, to which
the Investor or any such general partner or principals becomes subject, insofar
as such losses, claims, damages or liabilities (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact, or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
contained in any registration statement under which such Registrable Securities
were registered under the 1933 Act, any preliminary prospectus, final
prospectus, or summary prospectus contained therein, or any amendment or
supplement thereto, or contained in any filing under applicable state securities
laws,; provided, however, that any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission contained in any such registration statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment, supplement, or
contained in any such filing under applicable state securities laws, in reliance
upon and in conformity with written information furnished to the Company by the
Investor, and provided further that (i) any single claim made hereunder involve
liability of no less than $25,000, and (ii) that any such liability,
individually or in the aggregate, not exceed the Purchase Price..

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 7 OF 13



5.2 Indemnification by the Investor. In connection with any registration of
Registrable Securities hereunder, the Investor will, and hereby does agree to
indemnify and hold harmless the Company, each director of the Company, each
officer of the Company and each other Person, if any, who controls the Company
within the meaning of the 1933 Act (exclusive of the Investor itself or any of
its affiliates) against and in respect of any losses, claims, damages,
liabilities or expenses, including interest, penalties and reasonable attorney’s
fees, to which the Company or any such directors, officers or other Persons
becomes subject, insofar as such losses, claims, damages or liabilities (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any breach of this Agreement or any untrue
statement or alleged untrue statement of any material fact, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, contained in any
registration statement under which such Registrable Securities were registered
under the 1933 Act, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, or
contained in any filing under applicable state securities laws; provided,
however, that any such statement, alleged statement, omission, or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by the Investor, , and provided further that (i) any
single claim made hereunder involve liability of no less than $25,000, and (ii)
that any such liability, individually or in the aggregate, not exceed the amount
of net proceeds realized by the Investor in any offering of Registrable
Securities hereunder..

5.3 Notices Of Claims, Etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in Sections 5.1 and Section 5.2 hereof, such indemnified party will,
if claim in respect thereof is to be made against an indemnifying party, give
written notice to the latter of the commencement of such action, provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under Sections 5.1 and Section
5.2 hereof, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. In case any such action is brought
against an indemnified party, the indemnifying party shall be entitled to
participate in and to assume the defense thereof to the extent that the
indemnifying party may wish, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party shall, without the consent of the indemnified party, consent to entry of
any judgment or enter into any settlement of any such action which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability, or a covenant not to
sue, in respect to such claim or litigation. No indemnified party shall consent
to entry of any judgment or enter into any settlement of any such action the
defense of which has been assumed by an indemnifying party without the consent
of such indemnifying party.

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 8 OF 13



5.4 Indemnification Payments. The indemnification required by Sections 5.1 and
Section 5.2 hereof shall be made as and when bills are received or expense,
loss, damage or liability is incurred.

5.5 Contribution. If the indemnification provided for in Sections 5.1 and 5.2 is
unavailable to an indemnified party in respect of any expense, loss, claim,
damage or liability referred to therein, then each indemnifying party, in lieu
of indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such expense, loss, claim,
damage or liability (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Investor or
underwriter, as the case may be, on the other from the distribution of the
Registrable Securities, or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Company on the one hand and of the Investor or
underwriter, as the case may be, on the other in connection with the statements
or omissions which resulted in such expense, loss, damage or liability, as well
as any other relevant equitable considerations. The relative benefits received
by the Company on the one hand and the Investor or underwriter, as the case may
be, on the other in connection with the distribution of the Registrable
Securities shall be deemed to be in the same proportion as the total net
proceeds received by the Company from the initial sale of the Registrable
Securities by the Company to the purchasers bear to the gain, if any, realized
by all selling holders participating in such offering or the underwriting
discounts and commissions received by the underwriter, as the case may be. The
relative fault of the Company on the one hand and of the Investor or
underwriter, as the case may be, on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission to state a material fact relates to information
supplied by the Company, by the Investor or by the underwriter and the parties’
relative intent, knowledge, access to information supplied by the Company, by
the Investor or by the underwriter and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission, provided that the foregoing contribution agreement shall not inure to
the benefit of any indemnified party if indemnification would be unavailable to
such indemnified party by reason of the provisions contained herein, and in no
event shall the obligation of any indemnifying party to contribute under this
Section 5.5 exceed the amount that such indemnifying party would have been
obligated to pay by way of indemnification if the indemnification provided for
hereunder had been available under the circumstances.

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 9 OF 13



        The Company and the Investor agree that it would not be just and
equitable if contribution pursuant to this Section 5.5 were determined by pro
rata allocation (even if the Investor and any underwriters were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an indemnified party as a result of the
losses, claims, damages and liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
herein, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.

        Notwithstanding the provisions of this Section 5.5, neither the Investor
nor any underwriter shall be required to contribute any amount in excess of the
amount by which (i) in the case of the Investor, the net proceeds received by
the Investor from the sale of Registrable Securities or (ii) in the case of an
underwriter, the total price at which the Registrable Securities purchased by it
and distributed to the public were offered to the public exceeds, in any such
case, the amount of any damages that the Investor or underwriter has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the 1933 Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.


ARTICLE VI


MISCELLANEOUS

6.1 Company Authority; Required Consents. The Company represents and warrants to
the Investor that, except for its having obtained shareholder approval for an
increase in its authorized common shares sufficient to issue the Warrant Shares,
the Company has all requisite corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by the Company and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate action and no other
corporate proceedings on the part of the Company is necessary to authorize this
Agreement or to consummate the transactions contemplated hereby, except as
specifically disclosed herein. This Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium,
or other similar laws affecting the enforcement of creditors’ rights generally
and general principles of equity. The Company has obtained all necessary
waivers, consents and authorizations necessary to execute and perform its
obligations under this Agreement.

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 10 OF 13



6.2 Amendments and Waivers. This Agreement may be amended only by a written
instrument executed by each of the parties. Any waiver of any provision hereof
shall only be effective if in writing and signed by the party providing such
waiver.

6.3 Notices. Except as otherwise provided in this Agreement, all notices,
requests and other communications to any Person provided for hereunder shall be
in writing and shall be given to such Person (a) in accordance with the notice
requirements set forth in Section 11.5 of the Stock Purchase Agreement, or (b)
in the case of any other holder of Registrable Securities, at the address that
such holder shall have furnished to the Company in writing, or, until any such
other holder so furnishes to the Company an address, then to and at the address
of the last holder of such Registrable Securities who has furnished an address
to the Company .

6.4 Binding Effect; Assignment. All the terms and provisions of this Agreement
whether so expressed or not, shall be binding upon, inure to the benefit of, and
be enforceable by the parties and their respective administrators, executors,
legal representatives, heirs, successors and permitted assigns The registration
rights of the Investor contained in this Agreement shall be assignable by the
Investor to any subsequent holder of Registrable Securities; provided, however,
that any such subsequent holder (i) acquired such Registrable Securities in a
resale transaction exempt from registration under the 1933 Act, and (ii) agrees
in writing to be bound by all of the provisions of this Agreement otherwise
applicable to the Investor in connection with such Registrable Securities.

6.5 Descriptive Headings. The descriptive headings of the several articles and
sections of this Agreement are included for reference only and shall not limit
or otherwise affect the meaning of the articles or sections to which they apply.

6.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada, without giving effect to
applicable principles of conflicts of law.

6.7 Jurisdiction. If any action is brought among the parties with respect to
this Agreement or otherwise, by way of a claim or counterclaim, the parties
agree that in any such action, and on all issues, the parties irrevocably waive
their right to a trial by jury. Exclusive jurisdiction and venue for any such
action shall be the State Courts of Nevada. In the event suit or action is
brought by any party under this Agreement to enforce any of its terms, or in any
appeal therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorney’s fees.

6.8 Entire Agreement. The Stock Purchase Agreement and this Agreement embody the
entire agreement and understanding between the parties relating to the subject
matter hereof and, together, supercede all prior agreements and understandings
relating to such subject matter.

6.9 Severability. If any provision of this Agreement, or the application of such
provisions to any Person or circumstance, shall be held invalid, the remainder
of this Agreement, or the application of such provision to Persons or
circumstances other than those to which it is held invalid, shall not be
affected thereby.

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 11 OF 13



6.10 Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The parties acknowledge each contributed and is equally responsible for its
preparation.

6.11 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement herein, nor shall
nay single or partial exercise of any such right preclude other or further
exercise thereof or of any other right. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

6.12 Counterparts; Facsimiles as Originals. This Agreement may be executed in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
each of which taken together shall constitute one and the same agreement. A
facsimile copy of this signed Agreement shall have the same legal effect as if
an original.


[SIGNATURES ON FOLLOWING PAGE]





REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 12 OF 13



        IN WITNESS WHEREOF, the Investors and the Company have as of the date
first written above executed this Agreement.

FINDEX.COM, INC.



_____________________________
By: Steven Malone
Title: President & Chief Executive Officer



BARRON PARTNERS, LP



________________________________
By: Andrew Barron Worden
Title: President,
          Barron Capital Advisors, LLC (a Delaware limited liability company)
          General Partner


REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 13 OF 13